DETAILED ACTION
Claims 1-13 are pending and being examiner on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claims 1 and 7 should be amended to remove the quotation marks for the term lixisenatide.  The quotation marks are redundant with the parentheses. 
The claims should further be amended to recite “to the patient in need thereof a therapeutically effective amount” in order to correlate the preamble with a patient population that is need of treatment with the claimed peptide.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim limitation “about” for the lixisenatide dosages recited in claims 2-6 and 8-13 constitutes new matter.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a method   of improving glycemic control in a patient with untreated type 2 diabetes mellitus comprising: administering once daily to the patient a therapeutically effective amount of desPro36Exendin-4(1-39)-Lys6-NH2  ("lixisenatide") and/or a pharmaceutically acceptable salt thereof; wherein the improvement of glycemic control in the patient leads to a significant reduction of HbA1c.
Claims 2-6 recite HbA1c reductions with the term “about”, e.g., “about 0.73%; about 0.61% to about 0.84%".  
Claim 7 is drawn to a  method of improving glycemic control in a patient with untreated type 2 diabetes mellitus comprising: administering once daily to the patient a therapeutically effective amount of desPro36Exendin-4(1-39)-Lys6-NH2  ("lixisenatide") and/or a pharmaceutically acceptable salt thereof; wherein the improvement of glycemic control in the patient leads to a significant reduction of glucose excursion (mmol/L).
Claims 8-13 recite glucose excursion reductions with the term “about”, e.g., “about 3.77 mmol/L; about 3.316 mmol/L to about 4.224 mmol/L".  
Assessment of whether species are disclosed in the original specification 
Examiner first notes that that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").  
The specification does not explicitly or implicitly define the term "about”.  
The term “about” is only used four times in the entire specification:  The subject to be treated may have a Hb1Ac value of at least about 8% or at least about 7,5%. The subject may also have a Hb1Ac value of about 7 to about 10% (p. 3, last para.
Table 9 of the specification (p. 29) indicates results of a clinical trial in which diabetic patients were administered lixisenatide as a one-step or two-step titration group.  In the one-step titration group, patients started on 10 µg and then increased to a final dosage of 20 µg.  In the two-step titration group, patients started on 10 µg, increased to 15 µg, and then increased to a final dosage of 20 µg.  Table 9 shows the mean change in Hb1Ac levels between basepoint and end point (12 weeks).  For the two-step titration group the average reduction in Hb1Ac was 0.73% with a standard deviation of ±0.116 (p. 29).  Thus, the low change in Hb1Ac was 0.614% to a high of 0.846%.  This correlates with instant claims 2 and 3.  For the one-step titration group the average reduction in Hb1Ac was 0.85% with a standard deviation of ±0.119.  Thus, the average low change in Hb1Ac was 0.731% to an average high of 0.969%.  This correlates with instant claims 4 and 5. 
The specification sets forth specific Hb1Ac values, but does not provide support for broader Hb1Ac values using the variable term "about".
Table 12 of the specification (p. 32) indicates results of a clinical trial in which diabetic patients were administered lixisenatide as a one-step or two-step titration group.  In the one-step titration group, patients started on 10 µg and then increased to a final dosage of 20 µg.  In the two-step titration group, patients started on 10 µg, increased to 15 µg, and then increased to a final dosage of 20 µg.  Table 12 shows the mean change in glucose excursion levels between basepoint and end point (12 weeks).  For the two-step titration group the average reduction in glucose excursion was 3.77 mmol/L with a standard deviation of ±0.454 (p. 32).  Thus, the average low change in glucose excursion was 3.316 mmol/L to a high of 4.224 mmol/L.  This correlates with instant claims 8 and 8.  For the one-step titration group the average reduction in glucose excursion was 4.36 mmol/L with a standard deviation of ±0.436.  Thus, the low change in glucose excursion was 3.924 mmol/L to a high of 4.796 mmol/L.  This correlates with instant claims 10 and 11. 
The specification sets forth specific glucose excursion values, but does not provide support for broader glucose excursion values using the variable term "about".
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, the genus encompassed by the instant claims constitutes new matter.  The claim limitation of “about” with respect to Hb1Ac or glucose excursion levels is deemed to be broader in scope than what is actually taught and disclosed in the specification.
Accordingly, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  

Claims 6, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim limitation “wherein the Hb1Ac is reduced by at least about 0.6 %” of claim 6 constitutes new matter.  
The claim limitation “wherein the glucose excursion is reduced by at least about 3.3 mmol/L” of claim 12 constitutes new matter.  
The claim limitation “wherein the glucose excursion is reduced by about 75%” of claim 13 constitutes new matter.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a method of improving glycemic control in a patient with untreated type 2 diabetes mellitus comprising administering once daily to the patient a therapeutically effective amount of desPro36Exendin-4(1- 39)-Lys6-NH2 (lixisenatide) and/or a pharmaceutically acceptable salt thereof, wherein the improvement of glycemic control in the patient leads to a significant reduction of Hb1Ac.  Dependent claim 6 is drawn to the method of claim 1 wherein the Hb1Ac is reduced by at least about 0.6%.
Claim 7 is drawn to a  method of improving glycemic control in a patient with untreated type 2 diabetes mellitus comprising: administering once daily to the patient a therapeutically effective amount of desPro36Exendin-4(1-39)-Lys6-NH2  ("lixisenatide") and/or a pharmaceutically acceptable salt thereof; wherein the improvement of glycemic control in the patient leads to a significant reduction of glucose excursion (mmol/L).  Dependent claim 12 is drawn to the method of claim 7, wherein the glucose excursion is reduced by at least about 3.3 mmol/L.  Dependent claim 13 is drawn to the method of claim 7, wherein the glucose excursion is reduced is reduced by about 75%.
Assessment of whether species are disclosed in the original specification 
Examiner first notes that that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").  
Table 9 of the specification (p. 29) indicates results of a clinical trial in which diabetic patients were administered lixisenatide as a one-step or two-step titration group.  In the one-step titration group, patients started on 10 µg and then increased to a final dosage of 20 µg.  In the two-step titration group, patients started on 10 µg, increased to 15 µg, and then increased to a final dosage of 20 µg.  Table 9 shows the mean change in Hb1Ac levels between basepoint and end point (12 weeks).  For the two-step titration group the average reduction in Hb1Ac was 0.73% with a standard deviation of ±0.116 (p. 29).  Thus, the low change in Hb1Ac was 0.614% to a high of 0.846%.  This correlates with instant claims 2 and 3.  For the one-step titration group the average reduction in Hb1Ac was 0.85% with a standard deviation of ±0.119.  Thus, the average low change in Hb1Ac was 0.731% to an average high of 0.969%.  This correlates with instant claims 4 and 5. 
Table 12 of the specification (p. 32) indicates results of a clinical trial in which diabetic patients were administered lixisenatide as a one-step or two-step titration group.  In the one-step titration group, patients started on 10 µg and then increased to a final dosage of 20 µg.  In the two-step titration group, patients started on 10 µg, increased to 15 µg, and then increased to a final dosage of 20 µg.  Table 12 shows the mean change in glucose excursion levels between basepoint and end point (12 weeks).  For the two-step titration group the average reduction in glucose excursion was 3.77 mmol/L with a standard deviation of ±0.454 (p. 32).  Thus, the average low change in glucose excursion was 3.316 mmol/L to a high of 4.224 mmol/L.  This correlates with instant claims 8 and 8.  For the one-step titration group the average reduction in glucose excursion was 4.36 mmol/L with a standard deviation of ±0.436.  Thus, the low change in glucose excursion was 3.924 mmol/L to a high of 4.796 mmol/L.  This correlates with instant claims 10 and 11. 
	Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, the specification teaches a method of reducing the Hb1Ac in untreated type 2 diabetic patients wherein the Hb1Ac is reduced by at least about 0.6% (two-step titration group).  However, the specification teaches a maximal reduction of Hb1Ac levels of about 0.969% (one-step titration group).  The specification does not teach or suggest an unbounded maximal reduction of Hb1Ac levels. The genera encompassed by the instant claims constitutes new matter because there is no upper limit to the value of the reduction of Hb1Ac levels.  
In the instant case, the specification teaches a method of reducing the glucose excursion in untreated type 2 diabetic patients wherein the glucose excursion is reduced by at least about 3.3 mmol/L (two-step titration group).  However, the specification teaches a maximal reduction of Hb1Ac levels of about 4.796 mmol/L (one-step titration group).  The specification does not teach or suggest an unbounded maximal reduction of glucose excursion levels. The genera encompassed by the instant claims constitutes new matter because there is no upper limit to the value of the reduction of glucose excursion levels.  
The specification further does not teach the limitations of claim 13.
Accordingly, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "significant reduction of Hb1Ac" in claim 1 is a relative term which renders the claim indefinite.  The term "significant reduction of Hb1Ac" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, there is no comparative value or baseline for the “significant reduction” so skilled artisan is not provided any guidance about to assess or measure what constitutes a significant reduction of Hb1Ac.  This creates uncertainty as to the metes and bounds of the claim.
The term "significant reduction of glucose excursion (mmol/L)" in claim 7 is a relative term which renders the claim indefinite.  The term "significant reduction of glucose excursion (mmol/L)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, there is no comparative value or baseline for the “significant reduction” so skilled artisan is not provided any guidance about to assess or measure what constitutes a significant reduction of glucose excursion.  This creates uncertainty as to the metes and bounds of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-6 depend from claim 1.  Claim 1 is drawn to a method of improving glycemic control in a patient with untreated type 2 diabetes mellitus comprising: administering once daily to the patient a therapeutically effective amount of desPro36Exendin-4(1-39)-Lys6-NH2  ("lixisenatide") and/or a pharmaceutically acceptable salt thereof; wherein the improvement of glycemic control in the patient leads to a significant reduction of HbA1c.  Claims 2-6 recite HbA1c reductions with the term “about”.
Claims 8-13 depend from claim 7.  Claim 7 is drawn to a  method of improving glycemic control in a patient with untreated type 2 diabetes mellitus comprising: administering once daily to the patient a therapeutically effective amount of desPro36Exendin-4(1-39)-Lys6-NH2  ("lixisenatide") and/or a pharmaceutically acceptable salt thereof; wherein the improvement of glycemic control in the patient leads to a significant reduction of glucose excursion (mmol/L).
Claims 8-13 recite glucose excursion reductions with the term “about”. 
The metes and bounds of claims 2-6 and 8-13 are deemed to be indefinite.  Specifically, the term "about" is not defined in the specification. This is a relative term.  There is no guidance in the specification as to what constitutes “about”.  Specifically, there is no direction as to the degree of approximation that is encompassed by the claim term with respect to a specific Hb1Ac or glucose excursion level.  Accordingly, the scope of ranges within the claims is highly variable and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Christensen et al. (iDrugs 12:503-513 (Aug. 1, 2009)), as evidenced by Clinical trial NCT00688701 (accessed 7/27/2014 at URL: clinicaltrials.gov/ct2/show/NCT00688701?term=NCT00688701&rank=1, pp. 1-5), and Fonesca et al. (Diab. Care 35:1225-1231 (June 2012)).  
Christensen et al. teach the development of and clinical trials for lixisenatide.  Lixisenatide is a GLP-1 agonist administered by subcutaneous injection for the treatment of type 2 diabetes (abstract, Christensen et al. generally).  Lixisenatide was also shown to improve glucose tolerance, resulted in weight loss, and lowered Hb1Ac levels, and reduced glucose excursion (abstract; pp. 506-507 and 510).  The drug has also been shown in various in vitro and in vivo models of T2DM to improve glycemic measures (glycemic control).  Id.  Christensen et al. teach a monotherapy phase III clinical trial (Clinical Trial NCT00688701) in which untreated type 2 diabetic patients were administered lixisenatide or placebo for 12 weeks (p. 507, para. 4; Clinical Trial NCT00688701). Clinical trial NCT00688701 at “Arms” discusses the four treatment regimens (p. 3 of clinical trial).  Lixisenatide patients were administered a daily dose of 10, 15, or 20 µg.  Id.  The endpoints that were evaluated included a change from baseline in Hb1Ac and glucose excursion (pp.1-2).  Fonesca et al. state that treatment with lixisenatide resulted in a significant decrease in Hb1Ac  and a pronounced postprandial effect (75% reduction in glucose excursion) (abstract; Table 1; Figs 1-2). 
Accordingly, the limitations of claims 1 and 7 are deemed to be satisfied.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by, or in the alternative, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen et al. (iDrugs 12:503-513 (Aug. 1, 2009)), as evidenced by Clinical trial NCT00688701 (accessed 7/27/2014 at URL: clinicaltrials.gov/ct2/show/NCT00688701?term=NCT00688701&rank=1, pp. 1-5), and Fonesca et al. (Diab. Care 35:1225-1231 (June 2012)).  
The teachings of Christensen et al., Clinical trial NCT00688701, and Fonesca et al. are set forth above. Clinical trial NCT00688701, at p. 3, and Fonesca et al., at p. 1226, Table 1, and Figs. 1-2 further teach that 361 patients participated in the clinical trial.  Patients were divided into four treatment groups.  The two-step titration placebo group received a matching placebo and were administered 10 µg once daily for one week, followed by 15 µg for one week, and then 20 µg for the remainder of the clinical trial.  The one-step titration placebo group received a matching placebo and were administered 10 µg once daily for two weeks, followed by 20 µg for the remainder of the clinical trial.  The two-step titration lixisenatide group were administered 10 µg once daily for one week, followed by 15 µg for one week, and then 20 µg for the remainder of the clinical trial.  The one-step titration lixisenatide group were administered 10 µg once daily for two weeks, followed by 20 µg for the remainder of the clinical trial.  
Examiner notes that the same patient data is found in the instant specification at p. 17, Table 1, and Fig. 1.  
Christensen et al., Clinical trial NCT00688701, and Fonesca et al. do not explicitly teach that a patient to be treated with lixisenatide in the clinical trial had the claimed reductions in Hb1Ac and glucose excursion levels as recited in instant claims 2-6 and 8-13, respectively. 
MPEP § § 2112- 2112.02 states that when a reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  In the instant case,     as noted supra, Clinical trial NCT00688701 and Fonesca et al. disclose baseline characteristics of the patients included in the clinical trial.  The trial included untreated type 2 diabetic patients.  Patients were administered daily dosages of 10 µg or 20 µg of lixisenatide.  This appears to be the same patient population and clinical trial that is presented in the instant specification.  
The teachings of Christensen et al., as evidenced by Clinical trial NCT00688701 and Fonesca et al., is sufficient basis to suggest that the clinical trial patients inherently had the same physical properties of a reduction in Hb1Ac and glucose excursion levels as recited in claims 2-6 and 8-13.  The burden is thus shifted to Applicant to establish with evidence how the claimed invention is distinguished from the prior art.
Accordingly, the limitations of claims 2-6 and 8-13 are satisfied. 

In the alternative, even if the claimed patient population of method claims 2-5 is not the identical patient population of Christensen et al., referencing Clinical trial NCT00688701, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced patient population is likely to inherently possess the same characteristics of the claimed patient population, particularly in view of the similar characteristics which they have been shown to share. Thus, the claimed patient population and resulting properties of a reduction in Hb1Ac and glucose excursion levels of method claims 2-6 and 8-13 would have been obvious to those of ordinary skill in the art with the meaning of U.S.C. 103. 
The teaching of Christensen et al., as evidenced by Clinical trial NCT00688701 and Fonesca et al., is sufficient basis to suggest that some of the clinical trial patients had the same physical properties as claimed.  The burden is thus shifted to Applicant to establish with evidence how the claimed invention is distinguished from the prior art.
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654